Case 1:18-cv-02942-LGS Document 51 Filed 10/05/18 Page 1 of 5

Rosaiyn Maldonado, Esq.
Rosalyn Maldonado P.C.

108 S. Franl<lin Avenue, Snite ll
Valley Strearn, New York 11580
(516) 274~0613

Atromey_for Defendants

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

__________ __ __ __ X

DlN 0 ANTOLINI, Case No. l:lS-Cv-O2942(LGS)
Plaintiff,

-against- ANSWER

STEVEN GAUTIER-WINTHER, NINE & C, LLC,

DIMITRI C. VLAHAKIS ajida DH\/IITRI C.

VLAMAKIS, KIMLOAN PI-IAM and 177 CHRYSTIE

INC.,
Defendants.

___ __ __ __ ____ ___X

 

Defendants, STEVEN GAUTlER-WINTHER, NINE & C, LLC, DIMITRI C.

VLAHAKIS ajan Dll\/IITRI C, VLAMAKIS, KIMLOAN PHAM and 177 CHRYST[E INC,,

(collectively “De‘fendants”), by their attorney, ROSALYN MALDONADO P.C., as and for their

Answer to the Complaint, allege as folloWS:

s§URISDICTION AND PARTIES

l. Deny having knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph designated “l” of the Cornplaint and refer questions of

law to the Court.

2. Adrnit that Venue is proper; deny all other allegations contained in paragraph

designated “2” of the Cornplaint and refer questions of law to the Court.

Case 1:18-cv-02942-LGS Document 51 Filed 10/05/18 Page 2 of 5

3. Deny having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraphs designated “3” and “4” of the Cornplaint and refer
questions of law to the Court.

4. Deny the allegations contained in paragraph designated “5” of the Coinplaint.

5. Adniit that Defendant 177 Chrystie Inc. operates the restaurant and Defendant
Nine & C LLC owns the property Wherein the restaurant is operated; all other allegations
contained in paragraph designed “6” of the Cornplaint are denied.

6. Adrnit that Defendant 177 Chrystie Inc. operates the restaurant, Esperanto; alil
other allegations contained in paragraph designed “7” of the Complaint are denied and questions
of law are referred to the Court.

COUNT I - VIOLATIONS OF THE AMERICANS WITH DISABILETIES ACT

7. Deny having knowledge or information sufficient to form a belief as to the truth
of the allegations Contained in paragraphs designated “8”, “9”, “i{)” and “11” of the Coinplaint
and refer questions of law to the Court.

8. Deny the allegations contained in paragraphs designated “12”, “13”, “l4”, “15”
and “16” of the Connplaint and refer questions of law to the Court.

9. Deny the allegations contained in paragraph designated “17” of the Coinplaint.

lO. Deny the allegations contained in paragraphs designated “18”, “19”, “20” and
“21” of the Cornplaint and refer questions of law to the Court.

COUNT II - VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

11. Deny having knowledge or information sufficient to form a belief as to the truth

of the allegations contained in paragraph designated “22” of the Coinplaint and refer questions of

law to the Court.

Case 1:18-cv-02942-LGS Document 51 Filed 10/05/18 Page 3 of 5

12. Deny the allegations contained in paragraphs designated “23” and “24” of the

Cornplaint and refer questions of law to the Court.
COUNT III - VEOLATIONS OF THE AMERICANS WITH DISABIL§TIE_S ACT

13. Deny having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraphs designated “25” and “26”of the Cornpiaint.

14. Deny the allegations contained in paragraphs designated “27”, “28”, “29”, “30”,
“31”, “32”, “33”, “34”and “35” of the Coinplaint and refer questions of law to the Court.

ATTORNEYS’ FEES AND COSTS

15. Deny the allegations contained in paragraph designated “36” of the Complaint

and refer questions of law to the Court.
DAMAGES

16, Deny the allegations contained in paragraph designated “37” of the Cornplaint

and refer questions of law to the Court.
INJUCTIVE RELIEFE

17. Deny having knowledge or information sufficient to form a belief as to the truth
of the allegations contained in paragraph designated “38” of the Cornplaint and refer questions of
law to the Court.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

18. Upon information and belief, the Coinplaint fails to state a cause of action upon

Which relief rnay be granted.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE
19. Court lacks personal jurisdiction over the Defendants due to lack of proper

service.

Case 1:18-cv-02942-LGS Document 51 Filed 10/05/18 Page 4 of 5

AS ANI) FOR A THIRD AFFIRMATIVE DEFENSE
20. Defendant 177 Chrystie Inc. is unable to make the Subject Facility ADA
compliant due to architectural barriers that Would have an adverse impact on the structural
integrity of the building in which the Subject Facility is located and modifications to the Subject
Facility would not be readily achievable
AS ANI) FOR A FOURTH AFFIRMATIVE DEFENSE
21. The Defendant 177 Chrystie inc. has made reasonable accommodations to ensure
that its customers are provided equal access to the goods and services offered at the Subject
Facility, i.e. such as offering outside seating in the warmer seasons, such as Fall, Spring and
Summer; delivery services; and takeout.
AS AND FOR A I+`IFTH AFHRMATIVE DEFENSE
22. Defendant 177 Chrystie Inc. offers a ramp to grant persons with disabilities access
to the Subject Facility; however, the bathrooms of the establishment are not handicap accessible
due to architectural barriers
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
23. Upon information and belief, Defendant did not know that Plaintiff attempted to
seek access to its restaurant as alleged in the Complaint, as Defendant 177 Chrystie Inc. has no
record of such an incident because the restaurant has a ramp which Would have enabled the
Plaintiff to gain access to the establishment at the time he allegedly visited the Subject Facility.
AS AND I+`OR A SEVENTH AFFIRMATIVE DEFENSE
25. Defendants Steven Gautier-Winther, Nine & C, LLC, Diinitri C. Viahakis and
Kirnloan Pham are improper parties to this action as the Subject Facility is leased and operated

by defendant 177 Chrystie lnc. only.

Case 1:18-cv-02942-LGS Document 51 Filed 10/05/18 Page 5 of 5

AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
26. Compelling the Defendant 177 Chrystie lnc. to modify the Subject Facility would
result in an undue burden due to significant difficulty and expense
AS AND FOR A NIN’I`H AFFIRMATIVE DEFENSE
27. The Subject Facility was constructed and in operation prior to January 26, 1993,
is not a new construction, and no alterations were made to the Subject Facility after January 26,
1992.
AS AND FOR A TENTH AFFIRMATIVE DEFENSE
28. Upon information and belief, Plaintiff did not issue pre-suit notice to Defendants
that he was denied access to the Subject Facility due to his disability
AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE
29. Plaintiff has no standing because there is no immediate threat of future harin.
AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE
30. Defendants reserve their right to assert additional affirmative defenses, which

may be revealed during the course of discovery in this matter or otherwise

By taft

Attorney for Defendants

108 South Franklin Avenue, Suite 11
Valley Stream, New York 11580

(516) 274-0613

Fax: (516) 274~0615

Email: rinaldonado@rmaldonadolaw.com

   
   

TO: Stuart H. Finkelstein, Esq.
Finkelstein Law Group, PLLC
Attorney for Plaintiff
338 J'ericho Turnpike
Syosset, New York 11791
(718) 261~490()

Finkelsteinl awgrour) @ gmail coin

